ORDER

PER CURIAM.
Ronda Swenson appeals from the judgment of the Circuit Court of St. Francois County upholding the Director of Revenue’s suspension of her driver’s license. Swenson contends the trial court erred in affirming the revocation of her driver’s license because the arresting officer violated Mo.Rev.Stat. § 577.041 when he marked the Alcohol Incident Report (AIR) as “refused” and did not allow her twenty minutes to contact an attorney after she requested her lawyer.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in affirming the Director’s revocation of Swenson’s driving privileges based on her refusal to submit to a breathalyzer test. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).